Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: :
The prior art of record fail to teach or suggest a device, wherein in read operation, when a state of the second memory cell is the first state or one of the plurality of states corresponding to a lower 20threshold voltage distribution than that of the first state, data on the first memory cell is read in a first period during which a first voltage is applied to the second word line, and when the state of the second memory cell is the second state or one of the plurality of states corresponding to a higher 25threshold voltage distribution than the second state, data on the first memory cell is read in a second period during which a second voltage higher than the first voltage is applied to- 97 - the second word line (claims 1 and 9); in a read operation of the first memory cell, when a state of the second memory cell is the first state or one of the plurality of states corresponding to a lower 10threshold voltage distribution than that of the first state, a first voltage is applied to the bit line when data on the first memory cell is read, and when the state of the second memory cell is the second state or one of the plurality of 
Note that the cited reference (by the applicant) only disclose  a read operation by dividing a neighboring data into 3 different sections and read the selected word lines by 3 different read voltages.
Also, the cited reference (by the examiner) disclose a read operation memory cells in different period of times.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





S. Dinh

/SON T DINH/Primary Examiner, Art Unit 2824